Exhibit 10.4

 

EXECUTION VERSION

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) is entered
into as of February 8, 2018, by and among Falcon Global USA LLC, a Delaware
limited liability company (“Falcon”), the additional grantors listed on the
signature pages hereto and any additional entities which become parties to this
Security Agreement by executing a Security Agreement Supplement hereto in
substantially the form of Annex I hereto (such additional entities, together
with Falcon, each a “Grantor”, and collectively, the “Grantors”), and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent and security trustee
(the “Administrative Agent”) for the lenders party to the Credit Agreement
referred to below.

 

PRELIMINARY STATEMENT

 

The Grantors, the Administrative Agent and the Lenders are entering into a
Credit Agreement dated as of even date herewith (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Falcon is entering into, and has agreed to cause each of its domestic
Subsidiaries to enter into, this Security Agreement in order to induce the
Lenders to enter into and extend credit to Falcon (the “Borrower”) under the
Credit Agreement and to secure the Secured Obligations.

 

ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1     Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.

 

1.2     Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement are used herein as defined in the UCC
provided, however, that if a term is defined in Article 9 of the UCC differently
than in another Article of the UCC, the term has the meaning specified in
Article 9 of the UCC.

 

1.3     Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the first paragraph hereof and in
the Preliminary Statement, the following terms shall have the following
meanings:

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Closing Date” means the date of the Credit Agreement.

 

“Collateral” shall have the meaning set forth in Article II.

 

 

--------------------------------------------------------------------------------

 

 

“Collateral Report” means any certificate report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.

 

“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Administrative Agent with
respect to collection and control of all deposits and balances held in a Deposit
Account maintained by such Loan Party with such banking institution.

 

“Event of Default” has the meaning set forth in the Credit Agreement.

 

“Excluded Property” has the meaning set forth in the Credit Agreement.

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof;
(e) all rights to sue for past, present, and future infringements thereof; and
(f) all rights corresponding to any of the foregoing throughout the world.

 

- 2 -

--------------------------------------------------------------------------------

 

 

“Plans” means any and all plans, specifications, drawings or any other similar
materials relating to the construction, modification and design of the Vessels,
as each may from time to time be amended, revised, supplemented, restated,
renewed or modified.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the
Administrative Agent pursuant to this Security Agreement.

 

“Property Excluded From the Security Agreement” means a Vessel to the extent any
security interest therein may only be created by a Ship Mortgage.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Security” shall have the meaning set forth in Article 8 of the UCC.

 

“Security Agreement Supplement” shall mean any Security Agreement Supplement to
this Security Agreement in substantially the form of Annex I hereto executed by
an entity that becomes a Grantor under this Security Agreement after the date
hereof.

 

“Ship Mortgages” has the meaning set forth in the Credit Agreement.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.

 

- 3 -

--------------------------------------------------------------------------------

 

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

Article II
GRANT OF SECURITY INTEREST

 

Each Grantor hereby pledges, assigns and grants to the Administrative Agent, on
behalf of and for the ratable benefit of the Secured Parties, to secure the
prompt and complete payment and performance of the Secured Obligations, a
security interest in all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade name or derivations thereof), and whether owned or consigned by or to, or
leased from or to, such Grantor, and regardless of where located (all of which
will be collectively referred to as the “Collateral”), including:

 

(i)     all Accounts;

 

(ii)     all Chattel Paper;

 

(iii)     all Copyrights, Patents and Trademarks;

 

(iv)     all Documents;

 

(v)     all Equipment;

 

(vi)     all Fixtures;

 

(vii)     all General Intangibles;

 

(viii)     all Goods;

 

(ix)     all Instruments;

 

(x)     all Inventory;

 

(xi)     all Investment Property;

 

(xii)     all cash or cash equivalents;

 

(xiii)     all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)     all Deposit Accounts with any bank or other financial institution;

 

(xv)     all Commercial Tort claims;

 

- 4 -

--------------------------------------------------------------------------------

 

 

(xvi)     all Plans; and

 

(xvii)     all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing

 

but excluding Excluded Property and Property Excluded From the Security
Agreement.

 

The term “Collateral” means each and all of the items and property rights
described in clauses (i)-(xvi) above.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants, and each Grantor that becomes a party to
this Security Agreement pursuant to the execution of a Security Agreement
Supplement represents and warrants (after giving effect to supplements, if any,
to each of the Exhibits hereto with respect to such Grantor as attached to such
Security Agreement Supplement), to the Administrative Agent and the Lenders
that:

 

3.1     Title, Authorization, Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by proper proceedings of such Grantor, and this
Security Agreement constitutes a legal valid and binding obligation of such
Grantor and creates a security interest which is enforceable against such
Grantor in all Collateral it now owns or hereafter acquires, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
When financing statements have been filed in the appropriate offices against
such Grantor in the locations listed on Exhibit H, the Administrative Agent will
have a fully perfected first priority security interest in that Collateral of
such Grantor in which a security interest may be perfected by filing, subject
only to Liens permitted under Section 4.1(e).

 

3.2     Type and Jurisdiction of Organization, Organizational and Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.

 

3.3     Principal Location. Such Grantor’s mailing address and the location of
its place of business (if it has only one) or its chief executive office (if it
has more than one place of business), are disclosed in Exhibit A; such Grantor
has no other places of business except those set forth in Exhibit A.

 

- 5 -

--------------------------------------------------------------------------------

 

 

3.4     Collateral Locations. All of such Grantor’s locations where Collateral,
which, for the sake of good order excludes ships, including those described in
Part III of Exhibit E, is located are listed on Exhibit A. All of said locations
are owned by such Grantor except for locations (i) which are leased by the
Grantor as lessee and designated in Part VII(b) of Exhibit A and (ii) at which
Inventory is held in a public warehouse or is otherwise held by a bailee or on
consignment as designated in Part VII(c) of Exhibit A.

 

3.5     Deposit Accounts. All of such Grantor’s Deposit Accounts are listed on
Exhibit B.

 

3.6     Exact Names. Such Grantor’s name in which it has executed this Security
Agreement is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past five years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or been a party to any acquisition.

 

3.7     Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Administrative Agent’s
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. The Administrative Agent will have a fully perfected first
priority security interest in the Collateral listed on Exhibit C, subject only
to Liens permitted under Section 4.1(e).

 

3.8     Accounts and Chattel Paper.

 

(a)     The names of the obligors, amounts owing, due dates and other
information with respect to its Accounts and Chattel Paper are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that such Account or Chattel Paper, as the case
may be, and all records relating thereto, are genuine and in all respects what
they purport to be.

 

(b)     With respect to its Accounts, except as specifically disclosed on the
most recent Collateral Report, (i) all Accounts are Eligible Accounts; (ii) all
Accounts represent bona fide sales of Inventory or rendering of services to
Account Grantors in the ordinary course of such Grantor’s business and are not
evidenced by a judgment, Instrument or Chattel Paper; (iii) there are no
setoffs, claims or disputes existing or asserted with respect thereto and such
Grantor has not made any agreement with any Account Grantor for any extension of
time for the payment thereof, any compromise or settlement for less than the
full amount thereof, any release of any Account Grantor from liability therefor,
or any deduction therefrom except a discount or allowance allowed by such
Grantor in the ordinary course of its business for prompt payment and disclosed
to the Administrative Agent; (iv) to such Grantor’s knowledge, there are no
facts, events or occurrences which in any way impair the validity or
enforceability thereof or could reasonably be expected to reduce the amount
payable thereunder as shown on such Grantor’s books and records and any
invoices, statements and Collateral Reports with respect thereto; (v) such
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Grantor which might result in any
adverse change in such Account Grantor’s financial condition; and (vi) such
Grantor has no knowledge that any Account Grantor has become insolvent or is
generally unable to pay its debts as they become due.

 

- 6 -

--------------------------------------------------------------------------------

 

 

(c)     In addition, with respect to all of its Accounts, (i) the amounts shown
on all invoices, statements and Collateral Reports with respect thereto are
actually and absolutely owing to such Grantor as indicated thereon and are not
in any way contingent; (ii) from and after the time when a Deposit Account
becomes subject to a Deposit Account Control Agreement, no payments shall be
made thereon except payments immediately delivered to a Deposit Account subject
to a Deposit Account Control Agreement.

 

3.9     Inventory. With respect to any of its Inventory scheduled or listed on
the most recent Collateral Report, (a) such Inventory (other than Inventory in
transit) is located at one of such Grantor’s locations set forth on Exhibit A,
(b) no Inventory (other than Inventory in transit) is now, or shall at any time
or times hereafter be stored at any other location except as permitted by
Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable title
to such Inventory and such Inventory is not subject to any Lien or security
interest or document whatsoever except for Liens permitted under Section 4.1(e),
(d) except as specifically disclosed in the most recent Collateral Report, such
Inventory is Eligible Inventory of good and merchantable quality, free from any
defects, (e) such Inventory is not subject to any licensing, patent, royalty,
trademark, trade name or copyright agreements with any third parties which would
require any consent of any third party upon sale or disposition of that
Inventory or the payment of any monies to any third party upon such sale or
other disposition, (f) such Inventory has been produced in accordance with the
Federal Fair Labor Standards Act of 1938, as amended, and all rules, regulations
and orders thereunder and (g) the completion of manufacture, sale or other
disposition of such Inventory by the Administrative Agent following an Event of
Default shall not require the consent of any Person and shall not constitute a
breach or default under any contract or agreement to which such Grantor is a
party or to which such property is subject.

 

3.10     Intellectual Property. Such Grantor does not have any interest in, or
title to, any Patent, Trademark or Copyright except as set forth in Exhibit D.
This Security Agreement is effective to create a valid and continuing Lien and,
upon filing of appropriate financing statements in the offices listed on Exhibit
H and this Security Agreement with the United States Copyright Office and the
United States Patent and Trademark Office, fully perfected first priority
security interests in favor of the Administrative Agent on such Grantor’s
Patents, Trademarks and Copyrights, such perfected security interests are
enforceable as such as against any and all creditors of and purchasers from such
Grantor; and all action necessary or desirable to protect and perfect the
Administrative Agent’s Lien on such Grantor’s Patents, Trademarks or Copyrights
shall have been duly taken.

 

3.11     Filing Requirements. None of its Equipment is covered by any
certificate of title, except for any vehicles described in Part I of Exhibit E,
and any ships described in Part III of Exhibit E. None of the Collateral owned
by it is of a type for which security interests or liens may be perfected by
filing under any federal statute except for (a) the vehicles described in Part
II of Exhibit E, (b) the ships described in Part III of Exhibit E, which
security interests liens or security interests may only be perfected by
recordation of Ship Mortgages, and (c) Patents, Trademarks and Copyrights held
by such Grantor and described in Exhibit C. The legal description, county and
street address of each property on which any Fixtures are located is set forth
in Exhibit F together with the name and address of the record owner of each such
property.

 

- 7 -

--------------------------------------------------------------------------------

 

 

3.12     No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral which has not
lapsed or been terminated (by a filing authorized by the secured party in
respect thereof) naming such Grantor as debtor has been filed or is of record in
any jurisdiction except for financing statements or security agreements
(a) naming the Administrative Agent on behalf of the Secured Parties as the
secured party and (b) in respect to other Permitted Encumbrances.

 

3.13     Pledged Collateral.

 

(a)     Exhibit G sets forth a complete and accurate list of all Pledged
Collateral owned by such Grantor. Such Grantor is the direct, sole beneficial
owner and sole holder of record of the Pledged Collateral listed on Exhibit G as
being owned by it, free and clear of any Liens, except for any Liens permitted
by Section 4.1(e). Such Grantor further represents and warrants that (i) all
Pledged Collateral owned by it constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, are fully paid and non-assessable, (ii) with respect
to any certificates delivered to the Administrative Agent representing an Equity
Interest, either such certificates are Securities as defined in Article 8 of the
UCC as a result of actions by the issuer or otherwise, or, if such certificates
are not Securities, such Grantor has so informed the Administrative Agent so
that the Administrative Agent may take steps to perfect its security interest
therein as a General Intangible, (iii) all such Pledged Collateral held by a
securities intermediary is covered by a control agreement among such Grantor,
the securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control and (iv) all Pledged Collateral which
represents Indebtedness owed to such Grantor has been duly authorized,
authenticated or issued and delivered by the issuer of such Indebtedness, is the
legal, valid and binding obligation of such issuer and such issuer is not in
default thereunder.

 

(b)     In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or (B)
obligate the issuer of any Equity Interest included in the Pledged Collateral to
issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice, filing with, any
governmental authority or any other Person is required for the pledge by such
Grantor of such Pledged Collateral pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral pursuant to this Security Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

- 8 -

--------------------------------------------------------------------------------

 

 

(c)     Except as set forth in Exhibit G, such Grantor owns 100% of the issued
and outstanding Equity Interests which constitute Pledged Collateral owned by it
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.

 

3.14     Commercial Tort Claims. As of the date hereof, no Grantor has any
Commercial Tort Claims.

 

Article IV
COVENANTS

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each Grantor party hereto
as of the date hereof agrees, and from and after the effective date of any
Security Agreement Supplement applicable to any Grantor (and after giving effect
to supplements, if any, to each of the Exhibits hereto with respect to such
subsequent Grantor as attached to such Security Agreement Supplement) and
thereafter until this Security Agreement is terminated pursuant to the terms
hereof, each such additional Grantor agrees that:

 

4.1     General.

 

(a)     Collateral Records. Such Grantor will maintain complete and accurate
books and records with respect to the Collateral owned by it, and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent shall from time
to time request with reasonable notice given.

 

(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested will
deliver to the Administrative Agent, all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first perfected security
interest in and, if applicable, Control of, the Collateral owned by such
Grantor. Any financing statement filed by the Administrative Agent may be filed
in any filing office in any UCC jurisdiction and may(i) indicate such Grantor’s
Collateral (1) as all assets of the Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC of such jurisdiction, or (2) by any
other description which reasonably approximates the description contained in
this Security Agreement, and (ii) contain any other information required by part
5 of Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (A) whether such Grantor is an
organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating such Grantor’s Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information described in the foregoing sentence to the Administrative
Agent promptly upon request. Such Grantor also ratifies its authorization for
the Administrative Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(c)     Further Assurances. Such Grantor will, if so requested by the
Administrative Agent, furnish to the Administrative Agent, as often as the
Administrative Agent requests, statements and schedules further identifying and
describing the Collateral owned by it and such other reports and information in
connection with its Collateral as the Administrative Agent may reasonably
request, all in such detail as the Administrative Agent may specify. Such
Grantor also agrees to take any and all actions necessary to defend title to the
Collateral against all persons and to defend the security interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted hereunder.

 

(d)     Disposition of Collateral and Liens. Such Grantor will not sell, lease
or otherwise dispose of the Collateral owned by it except for dispositions
specifically permitted pursuant to Sections 6.05 and 6.06 of the Credit
Agreement, nor will such Grantor create, incur, or suffer to exist any Lien on
the Collateral owned by it except as permitted by Section 6.02 of the Credit
Agreement.

 

(e)     Other Financing Statements. Such Grantor will not authorize the filing
of any financing statement naming it as debtor covering all or any portion of
the Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Permitted Encumbrances. Such Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the UCC.

 

(f)     Locations. Such Grantor will not (i) maintain any Collateral owned by it
at any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Administrative Agent’s prior
written consent as required by the Credit Agreement or (iii) change its
principal place of business or chief executive office from the location
identified on Exhibit A, other than as permitted by the Credit Agreement.

 

(g)     Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral owned by it and all agreements to which
it is a party or by which it is bound relating to such Collateral.

 

4.2     [Reserved.]

 

4.3     Inventory and Equipment.

 

(a)     Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment in good
repair and working and saleable condition, except for damaged or defective goods
arising in the ordinary course of such Grantor’s business and except for
ordinary wear and tear in respect of the Equipment.

 

(b)     Equipment. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Administrative Agent does not have a Lien. Such Grantor will not, without the
Administrative Agent’s prior written consent, alter or remove any identifying
symbol or number on any of such Grantor’s Equipment constituting Collateral.

 

- 10 -

--------------------------------------------------------------------------------

 

 

(c)     Titled Vehicles. Such Grantor will give the Administrative Agent notice
of its acquisition of any vehicle covered by a certificate of title and deliver
to the Administrative Agent, upon request, the original of any vehicle title
certificate and provide and/or file all other documents or instruments necessary
to have the Lien of the Administrative Agent noted on any such certificate or
with the appropriate state office.

 

4.4     Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent immediately upon execution
of this Security Agreement the originals of all Chattel Paper, Securities and
Instruments constituting Collateral owned by it (if any then exist), (b) hold in
trust for the Administrative Agent upon receipt and immediately thereafter
deliver to the Administrative Agent any such Chattel Paper, Securities and
Instruments constituting Collateral, (c) upon the Administrative Agent’s
request, deliver to the Administrative Agent (and thereafter hold in trust for
the Administrative Agent upon receipt and immediately deliver to the
Administrative Agent) any Document evidencing or constituting Collateral and (d)
promptly upon the Administrative Agent’s request, deliver to the Administrative
Agent a duly executed amendment to this Security Agreement, in the form of
Exhibit I hereto (the “Amendment”), pursuant to which such Grantor will pledge
such additional Collateral. Such Grantor hereby authorizes the Administrative
Agent to attach each Amendment to this Security Agreement and agrees that all
additional Collateral owned by it set forth in such Amendments shall be
considered to be part of the Collateral.

 

4.5     Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Administrative Agent granted pursuant to
this Security Agreement. With respect to any Pledged Collateral owned by it,
such Grantor will take any actions necessary to cause (a) the issuers of
uncertificated securities which are Pledged Collateral and (b) any securities
intermediary which is the holder of any such Pledged Collateral, to cause the
Administrative Agent to have and retain Control over such Pledged Collateral.
Without limiting the foregoing, such Grantor will, with respect to any such
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.

 

4.6     Pledged Collateral.

 

(a)     Changes in Capital Structure of Issuers. Such Grantor will not (i)
permit or suffer any issuer of an Equity Interest constituting Pledged
Collateral owned by it to dissolve, merge, liquidate, retire any of its Equity
Interests or other Instruments or Securities evidencing ownership, reduce its
capital, sell or encumber all or substantially all of its assets (except for
Permitted Encumbrances and sales of assets permitted pursuant to Section 4.1(d))
or merge or consolidate with any other entity, or (ii) vote any such Pledged
Collateral in favor of any of the foregoing.

 

- 11 -

--------------------------------------------------------------------------------

 

 

(b)     Issuance of Additional Securities. Such Grantor will not permit or
suffer the issuer of an Equity Interest constituting Pledged Collateral owned by
it to issue additional Equity Interests, any right to receive the same or any
right to receive earnings, except to such Grantor.

 

(c)     Control of Pledged Collateral. Such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders. Each party hereto that is an issuer of Pledged Collateral shall comply
with instructions originated by the Administrative Agent regarding such Pledged
Collateral without further consent by the registered owner of such Pledged
Collateral.

 

(d)     Exercise of Rights in Pledged Collateral.

 

(i)     Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral.

 

(ii)     Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence of an Event of Default, without notice, to exercise
all voting rights or other rights relating to the Pledged Collateral owned by
it, including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.

 

(iii)     While no Event of Default has occurred, such Grantor shall be entitled
to collect and receive for its own use all cash dividends and interest paid in
respect of the Pledged Collateral owned by it to the extent not in violation of
the Credit Agreement other than any of the following distributions and payments
(collectively referred to as the “Excluded Payments”): (A) dividends and
interest paid or payable other than in cash in respect of such Pledged
Collateral, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Pledged Collateral; (B)
dividends and other distributions paid or payable in cash in respect of such
Pledged Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in capital of an issuer; and (C) cash paid, payable or otherwise
distributed, in respect of principal of, or in redemption of, or in exchange
for, such Pledged Collateral; provided however, that all such distributions and
all rights to such distributions shall remain subject to the Lien created by
this Security Agreement; and

 

- 12 -

--------------------------------------------------------------------------------

 

 

(iv)     All Excluded Payments and all other distributions in respect of any
Pledged Collateral owned by such Grantor, following the occurrence of an Event
of Default, shall be delivered to the Administrative Agent to hold as Pledged
Collateral and shall, if received by such Grantor, be received in trust for the
benefit of the Administrative Agent, be segregated from the other property or
funds of such Grantor, and be forthwith delivered to the Administrative Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(e)     Interests in Limited Liability Companies and Limited Partnerships. Each
Grantor agrees that no ownership interests in a limited liability company or a
limited partnership which are included within the Collateral owned by such
Grantor shall at any time constitute a Security under Article 8 of the UCC of
the applicable jurisdiction.

 

4.7     Intellectual Property.

 

(a)     Such Grantor will use its best efforts to secure all consents and
approvals necessary or appropriate for the assignment to or benefit of the
Administrative Agent of any License held by such Grantor and to enforce the
security interests granted hereunder.

 

(b)     Such Grantor shall notify the Administrative Agent immediately if it
knows or has reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) may become abandoned
or dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.

 

(c)     In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Administrative Agent prior written notice thereof, and, upon
request of the Administrative Agent, such Grantor shall execute and deliver any
and all security agreements as the Administrative Agent may request to evidence
the Administrative Agent’s first priority security interest on such Patent,
Trademark or Copyright, and the General Intangibles of such Grantor relating
thereto or represented thereby.

 

(d)     Such Grantor shall take all actions necessary or requested by the
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of its Patents,
Trademarks and Copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings , unless the
Administrative Agent shall determine that such Patent, Trademark or Copyright is
not material to the conduct of such Grantor’s business.

 

(e)     Such Grantor shall, unless it shall reasonably determine that such
Patent, Trademark or Copyright is in no way material to the conduct of its
business or operations, promptly sue for infringement, misappropriation or
dilution and to recover any and all damages for such infringement,
misappropriation or dilution, and shall take such other actions as the
Administrative Agent shall deem appropriate under the circumstances to protect
such Patent, Trademark or Copyright. In the event that such Grantor institutes
suit because any of its Patents, Trademarks or Copyrights constituting
Collateral is infringed upon, or misappropriated or diluted by a third party,
such Grantor shall comply with Section 4.8.

 

- 13 -

--------------------------------------------------------------------------------

 

 

4.8     Commercial Tort Claims. Such Grantor shall promptly, and in any event
within ten (10) Business Days after the same is acquired by it, notify the
Administrative Agent of any commercial tort claim (as defined in the UCC)
acquired by it and, unless the Administrative Agent otherwise consents, such
Grantor shall enter into an amendment to this Security Agreement, in the form of
Exhibit I hereto, granting to Administrative Agent a first priority security
interest in such commercial tort claim.

 

4.9     Letter of Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit, it shall promptly, and in any event within ten (10)
Business Days after becoming a beneficiary, notify the Administrative Agent
thereof and cause the issuer and/or confirmation bank to (i) consent to the
assignment of any Letter of Credit Rights to the Administrative Agent and (ii)
agree to direct all payments thereunder to a Deposit Account at the
Administrative Agent or subject to a Deposit Account Control Agreement for
application to the Secured Obligations, in accordance with Section 2.16(b) of
the Credit Agreement, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

4.10     Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral which constitutes a claim against the
United States government or any state or local government or any instrumentality
or agency thereof, the assignment of which claim is restricted by federal, state
or municipal law, and shall promptly take any action requested by the
Administrative Agent in connection therewith.

 

4.11     No Interference. Such Grantor agrees that it will not interfere with
any right, power and remedy of the Administrative Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

 

4.12     Insurance.

 

(a)     In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Loan Party within a “Special Flood Hazard Area”). The
amount of flood insurance required by this Section shall at a minimum comply
with applicable law, including the Flood Disaster Protection Act of 1973, as
amended.

 

(b)     All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall name the Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) as an additional insured or as lender loss
payee, as applicable, and shall contain lender loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Administrative Agent, which provide that: (i) all proceeds thereunder with
respect to any Collateral shall be payable to the Administrative Agent; (ii) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy; and (iii) such policy and lender loss
payable or mortgagee clauses may be canceled, amended, or terminated only upon
at least thirty (30) days prior written notice given to the Administrative
Agent.

 

- 14 -

--------------------------------------------------------------------------------

 

 

(c)     All premiums on any such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Administrative Agent. If
such Grantor fails to obtain any insurance as required by this Section, the
Administrative Agent may obtain such insurance at the Borrower’s expense. By
purchasing such insurance, the Administrative Agent shall not be deemed to have
waived any Default arising from the Grantor’s failure to maintain such insurance
or pay any premiums therefor.

 

4.13     [Reserved.]

 

4.14     Deposit Account Control Agreements. Such Grantor will provide to the
Administrative Agent, a Deposit Account Control Agreement duly executed on
behalf of each financial institution holding a deposit account of such Grantor.
No Grantor shall open a deposit account without first entering into a Deposit
Account Control Agreement with respect thereto.

 

4.15     Notice of Changes. Without limiting the generality of any covenant with
respect thereto set forth in the Credit Agreement, each Grantor will not change
its name, identity, federal tax identification number, organization
identification number or corporate or limited liability company or partnership
structure (as the case may be) in any manner unless it shall have given the
Administrative Agent at least 30 days’ prior written notice thereof. Each
Grantor will not change the locations where it keeps or holds any Collateral or
any records relating thereto, from the applicable location described in Article
3 unless it shall have given the Administrative Agent at least 30 days’ prior
written notice thereof.

 

Article V
EVENTS OF DEFAULT AND REMEDIES

 

5.1    Sale. Upon the occurrence of an Event of Default, the Administrative
Agent may exercise all rights of a secured party under the UCC and other
applicable law (including without limitation such rights under the UCC or other
applicable law authorizing the taking of self-help remedies by an Administrative
Agent in protecting its rights in, to and under collateral) and, in addition,
the Administrative Agent may, without being required to give any notice, except
as herein provided or as may be required by mandatory provisions of law, (i)
withdraw or otherwise direct the disposition of all cash in any deposit account
and apply such cash and other cash, if any, then held by it as Collateral
against the Secured Obligations or (ii) sell the Collateral or any part thereof
at public or private sale, for cash, upon credit or for future delivery, and at
such price or prices as the Administrative Agent may deem satisfactory. The
Administrative Agent or the Lenders or any Lender may be the purchaser of any or
all of the Collateral so sold at any public sale (or, if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations, at any private sale).
The Grantor will execute and deliver such documents and take such other action
as the Administrative Agent deems reasonably necessary in order that any such
sale may be made in compliance with law. Upon any such sale the Administrative
Agent shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral so sold. Each purchaser at any such sale shall hold the
Collateral so sold to it absolutely and free from any claim or right of
whatsoever kind, including any equity or right of redemption of the Grantor
which may be waived, and the Grantor, to the extent permitted by law, hereby
specifically waives all rights of redemption, stay or appraisal which it has or
may have under any law now existing or hereafter adopted. The Grantor agrees
that ten (10) days prior written notice of the time and place of any sale or
other intended disposition of any of the Collateral constitutes “reasonable
notification” within the meaning of Section 9-612 of the UCC (or, if applicable,
the comparable section of the UCC under the laws of another jurisdiction),
except that shorter or no notice shall be reasonable as to any Collateral which
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market. The notice (if any) of such sale shall
(1) in case of a public sale, state the time and place fixed for such sale, and
(2) in the case of a private sale, state the day after which such sale may be
consummated. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Administrative Agent
may fix in the notice of such sale. At any such sale the Collateral may be sold
in one lot as an entirety or in separate parcels or portions, as the
Administrative Agent may determine. The Administrative Agent shall not be
obligated to make any such sale pursuant to any such notice. The Administrative
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the same may be so adjourned. In case of any sale of all or any part of
the Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Administrative Agent until the selling price is paid by the
purchaser thereof, but the Administrative Agent shall not incur any liability in
case of the failure of such purchaser to take up and pay for the Collateral so
sold and, in case of any such failure, such Collateral may again be sold upon
like notice. The Administrative Agent may specifically modify or disclaim, in
its sole discretion, any warranties or the like as to any Collateral and this
procedure shall not be considered adversely to affect the commercial
reasonableness of any such sale. The Administrative Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. Leasing and licensing
of Collateral by the Administrative Agent to third Persons are types of sales
permitted hereunder.

 

- 15 -

--------------------------------------------------------------------------------

 

 

The Administrative Agent, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell the Collateral, or any portion
thereof, under a judgment or decree of a court or courts of competent
jurisdiction.

 

The Administrative Agent shall not sell the Plans relative to any Vessel or
Vessels to any Person other than such Person(s) who acquires such Vessel(s)
pursuant to a transaction permitted pursuant to the Loan Documents.

 

5.2     Remedies.

 

(a)     Upon the occurrence of an Event of Default, the Administrative Agent may
exercise any or all of the following rights and remedies:

 

(i)     those rights and remedies provided in this Security Agreement, the
Credit Agreement, or any other Loan Document; provided that, this Section 5.2(a)
hereof shall not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;

 

(ii)     those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;

 

(iii)     give notice of sole control or any other instruction under any Deposit
Account Control Agreement or and other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;

 

(iv)     without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and

 

(v)     concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.

 

(b)     The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c)     The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

- 16 -

--------------------------------------------------------------------------------

 

 

(d)     Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.

 

(e)     Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

(f)     Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.

 

5.3     Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence of a Default, each Grantor will:

 

(a)     assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at such Grantor’s premises or elsewhere;

 

(b)     permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy;

 

- 17 -

--------------------------------------------------------------------------------

 

 

(c)     prepare and file, or cause an issuer of Pledged Collateral to prepare
and file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as the Administrative
Agent may request, all in form and substance satisfactory to the Administrative
Agent, and furnish to the Administrative Agent, or cause an issuer of Pledged
Collateral to furnish to the Administrative Agent, any information regarding the
Pledged Collateral in such detail as the Administrative Agent may specify;

 

(d)     take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Administrative Agent to consummate a public sale or other disposition of the
Pledged Collateral; and

 

(e)     at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent
and each Lender, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.

 

5.4     Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Grantor) to use, license or sublicense any
intellectual property rights now owned or hereafter acquired by such Grantor,
and wherever the same may be located, and including in such license access to
all media in which any of the licensed items may be recorded or stored and to
all computer software and programs used for the compilation or printout thereof
and (b) irrevocably agrees that the Administrative Agent may sell any of such
Grantor’s Inventory directly to any person, including without limitation persons
who have previously purchased the Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
Trademark owned by or licensed to such Grantor and any Inventory that is covered
by any Copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

 

Article VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1     Account Verification. The Administrative Agent may at any time after the
occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s own name, in the name of a nominee of the Administrative
Agent, or in the name of any Grantor communicate (by mail, telephone, facsimile
or otherwise) with the Account Grantors of any such Grantor, parties to
contracts with any such Grantor and obligors in respect of Instruments of any
such Grantor to verify with such Persons, to the Administrative Agent’s
satisfaction, the existence, amount, terms of, and any other matter relating to,
Accounts, Instruments, Chattel Paper, payment intangibles and/or other
Receivables.

 

- 18 -

--------------------------------------------------------------------------------

 

 

6.2     Authorization for Administrative Agent to Take Certain Action.

 

(a)     Each Grantor irrevocably authorizes the Administrative Agent to at any
time and from time to time in the sole discretion of the Administrative Agent
and appoints the Administrative Agent as its attorney in fact (i) to execute on
behalf of such Grantor as debtor and to file financing statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the Collateral, (ii) to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 2.16(b) of the Credit Agreement, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens that are Permitted Encumbrances), (vii) to contact Account Grantors for
any reason, (viii) to demand payment or enforce payment of the Receivables in
the name of the Administrative Agent or such Grantor and to endorse any and all
checks, drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Grantor of the Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Grantor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Administrative Agent may
designate and to receive, open and dispose of all mail addressed to such
Grantor, and (xvi) to do all other acts and things necessary to carry out this
Security Agreement; and such Grantor agrees to reimburse the Administrative
Agent on demand for any payment made or any expense incurred by the
Administrative Agent in connection with any of the foregoing; provided that,
this authorization shall not relieve such Grantor of any of its obligations
under this Security Agreement or under the Credit Agreement. The Administrative
Agent provide notice to the Grantor prior to taking any action pursuant to this
Section 6.2(a) provided that failure to deliver such notice shall not limit the
Collateral Agent’s right to take such action or the validity of any such action.

  

(b)     All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent agrees that, except
for the powers granted in Section 6.1(a)(i)-(vi) and Section 6.1(a)(xvi), it
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing.

 

- 19 -

--------------------------------------------------------------------------------

 

 

6.3     Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN SECTION
6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE
ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN
ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT OF
THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT
TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER
OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE OF A DEFAULT. THE ADMINISTRATIVE AGENT AGREES THAT
IT SHALL NOT EXERCISE ANY POWER OR AUTHORITY GRANTED TO IT IN THIS SECTION 6.3
UNLESS AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

 

6.4     Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 7.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR AFFILIATES, OR ANY OF THEIR OR THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED HEREUNDER OR
OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE
SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED
BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO EVENT SHALL THEY BE
LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

Article VII
GENERAL PROVISIONS

 

7.1     [Reserved.]

 

- 20 -

--------------------------------------------------------------------------------

 

 

7.2   Limitation on Administrative Agent’s and Other Secured Parties’ Duty with
Respect to the Collateral. The Administrative Agent shall have no obligation to
clean-up or otherwise prepare the Collateral for sale. The Administrative Agent
and each other Secured Party shall use reasonable care with respect to the
Collateral in its possession or under its control. Neither the Administrative
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Administrative Agent or such other Secured Party, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. To the extent that applicable law imposes duties on
the Administrative Agent to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is commercially reasonable
for the Administrative Agent (i) to fail to incur expenses deemed significant by
the Administrative Agent to prepare Collateral for disposition or otherwise to
transform raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (iii) to fail to
exercise collection remedies against Account Grantors or other Persons obligated
on Collateral or to remove Liens on or any adverse claims against Collateral,
(iv) to exercise collection remedies against Account Grantors and other Persons
obligated on Collateral directly or through the use of collection agencies and
other collection specialists, (v) to advertise dispositions of Collateral
through publications or media of general circulation, whether or not the
Collateral is of a specialized nature, (vi) to contact other Persons, whether or
not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the Collateral is of a specialized nature, (viii) to dispose of Collateral
by utilizing internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capacity of doing so, or
that match buyers and sellers of assets, (ix) to dispose of assets in wholesale
rather than retail markets, (x) to disclaim disposition warranties, such as
title, possession or quiet enjoyment, (xi) to purchase insurance or credit
enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 7.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 7.2. Without limitation upon the foregoing, nothing contained in this
Section 7.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 7.2.

  

7.3     Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

 

- 21 -

--------------------------------------------------------------------------------

 

 

7.4     Secured Party Performance of Grantor Obligations. Without having any
obligation to do so, the Administrative Agent may, with reasonable notice to the
Grantor, perform or pay any obligation which any Grantor has agreed to perform
or pay in this Security Agreement and the Grantors shall reimburse the
Administrative Agent for any amounts paid by the Administrative Agent pursuant
to this Section 7.4. The Grantors’ obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
on demand.

 

7.5     Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.14, 4.15, 5.3, or 7.7 will
cause irreparable injury to the Administrative Agent and the other Secured
Parties, that the Administrative Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and therefore agrees, without
limiting the right of the Administrative Agent or the other Secured Parties to
seek and obtain specific performance of other obligations of the Grantors
contained in this Security Agreement, that the covenants of the Grantors
contained in the Sections referred to in this Section 7.5 shall be specifically
enforceable against the Grantors.

 

7.6     Dispositions Not Authorized. No Grantor is authorized, without the prior
written consent of the Administrative Agent, to sell or otherwise dispose of the
Collateral except as set forth in Section 4.1(d) and notwithstanding any course
of dealing between any Grantor and the Administrative Agent or other conduct of
the Administrative Agent, no authorization to sell or otherwise dispose of the
Collateral (except as set forth in Section 4.1(d)) shall be binding upon the
Administrative Agent or the other Secured Parties unless such authorization is
in writing signed by the Administrative Agent with the consent or at the
direction of the Required Lenders.

 

7.7     No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Security Agreement or by law afforded shall be cumulative and all shall be
available to the Administrative Agent and the other Secured Parties until the
Secured Obligations have been Paid in Full.

 

- 22 -

--------------------------------------------------------------------------------

 

 

7.8     Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

7.9     Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

7.10     Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.

 

7.11     Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

7.12     Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all reasonable
out-of-pocket expenses and internal charges (including reasonable attorneys’,
auditors’ and accountants’ fees and reasonable time charges of attorneys,
paralegals, auditors and accountants who may be employees of the Administrative
Agent) paid or incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, collection and enforcement of
this Security Agreement and in the audit, analysis, administration, collection,
preservation or sale of the Collateral (including the expenses and charges
associated with any periodic or special audit of the Collateral). Any and all
costs and expenses incurred by the Grantors in the performance of actions
required pursuant to the terms hereof shall be borne solely by the Grantors.

 

- 23 -

--------------------------------------------------------------------------------

 

 

7.13     Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

 

7.14     Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until  the Credit Agreement has terminated pursuant to
its express terms and  all of the Secured Obligations have been Paid in Full.

 

7.15     Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.

 

7.16     CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.17     CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN
NEW YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT AND EACH GRANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.

 

7.18     WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

- 24 -

--------------------------------------------------------------------------------

 

 

7.19     Indemnity. Each Grantor hereby agrees to indemnify the Administrative
Agent and the other Secured Parties, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, fees, costs, and expenses of any kind and nature (including,
without limitation, all expenses of litigation or preparation therefor whether
or not the Administrative Agent or any other Secured Party is a party thereto)
imposed on, incurred by or asserted against the Administrative Agent or the
other Secured Parties, or their respective successors, assigns, agents and
employees, in any way relating to or arising out of this Security Agreement, or
the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Administrative Agent or the other Secured Parties or any
Grantor, and any claim for Patent, Trademark or Copyright infringement).

 

7.20     Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

Article VIII
NOTICES

 

8.1     Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent in accordance with Section 9.01 of the Credit
Agreement.

 

8.2     Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Lenders may change the address for service of notice upon it by a
notice in writing to the other parties.

 

Article IX
THE ADMINISTRATIVE AGENT

 

JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to Article
VIII of the Credit Agreement shall be entitled to all the rights, interests and
benefits of the Administrative Agent hereunder.

 

 

[Signature page follows]

 

- 25 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.

 

 

 

GRANTORS:

 

 

 

 

 

FALCON GLOBAL USA LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

Name:

Jesús Llorca

 

 

Title:

Vice President

 

 

 

 

Falcon Global Offshore LLC

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jesús Llorca

 

 

Name:

Jesús Llorca

 

 

Title:

Vice President

 

 

 

 

Falcon Global Offshore II LLC

                   

By: 

/s/ Jesús Llorca

   

Name:

Jesús Llorca

   

Title:

Vice President 

 

 

 

  Falcon Global Jill LLC                    

By: 

/s/ Jesús Llorca

   

Name:

Jesús Llorca

   

Title:

Vice President 

 

 

 

  Falcon Global Robert LLC                    

By: 

/s/ Jesús Llorca

   

Name:

Jesús Llorca

   

Title:

Vice President 

 

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

 

 

 

 

 

By: 

/s/ S.D. Milliken

 

 

Name:

S.D. Milliken

 

 

Title:

Authorized Officer

 

 